FILED

UNITED STATES DISTRICT COURT MAR 10 2020

FOR THE DISTRICT OF COLUMBIA
Clerk, U.S. District & Bankruptcy
Courts for the District of Columbia

 

 

OSCAR CEASER,
Plaintiff,
V. Civil Action No. 20-0513 (UNA)
BARACK OBAMA,
Defendant.
)
MEMORANDUM OPINION

 

This matter is before the Court on review of this pro se plaintiffs application to proceed
in forma pauperis and his civil complaint. The plaintiff appears to allege that Barack Obama
was his attorney. He brings this action against his attorney, seeks to compel his attorney’s

appearance in court, and demands an unspecified sum in damages.

The Court has reviewed the plaintiff's complaint, keeping in mind that complaints filed
by pro se litigants are held to less stringent standards than those applied to formal pleadings
drafted by lawyers. See Haines v. Kerner, 404 U.S. 519, 520 (1972). Even pro se litigants must
comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch, 656 F. Supp. 237, 239
(D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires that a complaint
contain a short and plain statement of the grounds upon which the Court’s jurisdiction depends, a
short and plain statement of the claim showing that the pleader is entitled to relief, and a demand
for judgment for the relief the pleader seeks. Fed. R. Civ. P. 8(a). The purpose of the minimum

standard of Rule 8 is to give fair notice to the defendants of the claim being asserted, sufficient to
prepare a responsive answer, to prepare an adequate defense and to determine whether the

doctrine of res judicata applies. Brown v. Califano, 75 F.R.D. 497, 498 (D.D.C. 1977).

This complaint fails to meet Rule 8(a)’s minimal pleading standard. It neither states the
basis for this Court’s jurisdiction nor includes a short and plain statement showing that the

plaintiff is entitled to the relief he demands.

The Court will grant the plaintiff's application to proceed in forma pauperis and will
dismiss the complaint and this civil action without prejudice. An Order consistent with this

Memorandum Opinion is issued separately.

DATE: March _|[J_, 2020 My ed
TREVOR N. McFADDEN

United States District Judge
